Citation Nr: 1708390	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to the Columbia, South Carolina RO.  In the December 2011 decision, the RO denied service connection for hypertension. 

The Board notes that in a June 2016 rating decision, the RO granted service connection and assigned a 50 percent disability rating for posttraumatic stress disorder (PTSD) with anxiety and depression, effective December 15, 2010, which had previously been on appeal after being denied by the RO's December 2011 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In February 2014, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran relates his current hypertension to his in-service stress, namely his fear of drowning, as he served in the Navy.  See Veteran's statement dated January 2011.  

His service treatment records (STRs) show normal blood pressure readings for VA purposes pursuant to 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note 1.  See enlistment examination report dated November 1966 and separation examination report May 1971.  

Post service, the medical evidence shows a diagnosis of hypertension.  See private treatment report dated June 2004.  

During the DRO hearing, the Veteran testified that he was prescribed medication to treat his hypertension in 1971 at a VA treatment center.  Importantly, the Veteran is competent to report a contemporaneous diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson competent to report contemporaneous medical diagnosis).  In addition, hypertension is a chronic disease and thus if it manifested in service or within the presumptive period, subsequent manifestations of the same disease would be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2016).  See also 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease). 

The evidence of record suggests that the Veteran's hypertension may be related to his military service; however, he has not been afforded a VA examination and the evidence of record is insufficient to decide the claim.  Accordingly, a VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, as indicated above, the Veteran claims that he received VA treatment for his hypertension in 1971; however, VA treatment records have only been obtained from 2002.  Therefore, upon remand, the Veteran's VA treatment records since 1971 should be obtained and associated with the record. 

Accordingly, the claim is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since 1971 and from April 2014.  

All such available documents should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination from an appropriate physician as to the etiology of his hypertension.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that hypertension had its onset during military service or is otherwise related to service, to include whether the Veteran had symptoms during service or within the one year presumptive period that were early manifestations of hypertension.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

The examiner must provide a rationale for the opinion given.  If the VA examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



